Citation Nr: 0721699	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury, to include a total right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The case was certified to the 
Board by the RO in Boston, Massachusetts.  


FINDING OF FACT

Chronic residuals of a right knee injury, to include a total 
right knee replacement, are not shown by competent medical 
evidence to have a nexus to service.


CONCLUSION OF LAW

Chronic residuals of a right knee injury, to include a total 
right knee replacement, were not incurred in or aggravated by 
active service, and right knee arthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§  1110, 1112, 1113, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304. 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  While VA 
failed to provide notice how a disability rating and an 
effective date is assigned, in light of the decision reached 
below that error was harmless, and questions pertaining to 
those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Background and Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

The service medical records are negative for any complaints, 
treatment, or diagnosis of a right knee disorder.  His lower 
extremities were clinically evaluated as normal at his July 
1968 separation examination.

A March 2004 VA examiner linked the veteran's right knee 
disorder to military service, opining that it was at least as 
likely as not that the veteran's knee disability was due to 
parachute training.  Notably, however, the March 2004 
statement did not reference any medical evidence to support 
the opinion offered.  Further, the physician did not base his 
opinion on any corroborated in-service incident or any 
available medical reports.  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence." Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  For this reason, the March 2004 
medical statement is inadequate to establish a connection 
between the veteran's right knee disability and service.  
Such a connection is an essential element in a claim for 
service connection.

While the service medical records do not reveal any evidence 
of an in-service right knee disorder, review of post service 
medical records does reveal that the veteran was involved in 
an automobile accident as early as 1974 in which he suffered 
a fracture of the proximal right tibia and fibula.  The 
veteran later underwent a right ligament repair.  In April 
2003, the appellant revealed that he also injured his right 
knee in the 1970's playing softball when he twisted the joint 
while batting.  

The Board has reviewed all VA medical records from July 1997 
to March 2004, as well as private medical records from Cape 
Ann Surgical Associates.  While there is evidence of a 
current right knee disability, without competent evidence 
based on consideration of all of the evidence of record which 
links a current right knee disorder to service, the benefit 
sought on appeal cannot be granted.  

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic residuals of a 
right knee injury, to include a total right knee replacement, 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


